Dismissed and Memorandum Opinion filed October 14, 2004








Dismissed and Memorandum Opinion filed October 14,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01436-CV
____________
 
LISA WILSON,
Appellant
 
V.
 
STARSTAFF,
INC., Appellee
 

 
On Appeal from the
80th District Court
Harris County, Texas
Trial Court Cause
No. 02-37667
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 21, 2003.
On October 1, 2004, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 14, 2004.
Panel consists of Justices Fowler,
Edelman, and Elliott.[1]




[1]  The Honorable Brady Elliot, Judge of the 268th District Court of
Fort Bend County, sitting by assignment pursuant to Tex. Gov=t Code Ann. ' 74.003(h) (Vernon Supp. 2004).